DETAILED ACTION

Response to Amendment
The Amendment filed 6/20/2022 has been entered. Claims 1-16 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ndou (US 20100122464 A1) in view of Coffin (US 20130111760 A1) and Doroodian (US 20020000041 A1).
Regarding claim 1, Ndou teaches a lubricating strip (22) comprising:
a first layer (24) comprising a first lubricating material (paragraph 0029) having a first color (blue, paragraph 0004); and 
a second layer (26) disposed under the first layer (see Figure 4) and comprising a second lubricating material (paragraph 0023-0024) having a second color different from the first color (white, see paragraph 0004), wherein the first layer and the second layer are configured to: 
form at least one boundary line (33/32, boundary line, see Figure 4 and paragraph 0027), which is parallel to a straight line along a width direction (horizontal axis of Figure 4) of the lubricating strip (see Figure 3), on a cross-section of the lubricating strip cut in a direction perpendicular to a longitudinal direction (a direction into the page in Figure 4) of the lubricating strip (see Figure 4); 
and define multiple shaving layers including a first shaving layer comprising the first layer (layer in 24), and a third shaving layer comprising the second layer (layer in 26), the multiple shaving layers being arranged along a straight line parallel to a height direction (the vertical axis in Figure 4) of the lubricating strip (see Figure 4).
Ndou fails to teach the boundary line is not parallel to a straight line along a width direction of the lubricating strip, a second shaving layer comprising the first layer and the second layer, wherein a thickness of the first shaving layer is less than a thickness of the second shaving layer in the height direction of the lubricating strip, the thickness of the second shaving layer is defined as a distance in the height direction of the lubricating strip between the highest point and the lowest point of the at least one boundary line, a top exposure surface of the lubricating strip is configured to display the first color alone when the lubricating strip has not been used, and the second color is displayed on the top exposure surface of the lubricating strip when the lubricating strip has been used at least once.

    PNG
    media_image1.png
    469
    975
    media_image1.png
    Greyscale

Coffin teaches a shaving razor cartridge (see Figure 1) with a lubrication strip (20) including a boundary line (29) is not parallel to a straight line along a width direction of the lubricating strip (see Figure 4), define multiple shaving layers including a first shaving layer comprising the first layer, a second shaving layer comprising the first layer and the second layer, and a third shaving layer comprising the second layer (see annotated Figure 4), the multiple shaving layers being arranged along a straight line parallel to a height direction of the lubricating strip (see annotated Figure 4), the thickness of the second shaving layer is defined as a distance in the height direction of the lubricating strip between the highest point and the lowest point of the at least one boundary line (see annotated Figure 4).
It would have been obvious to one of ordinary skill in the art to modify the device of Ndou to make the planar shape boundary line into irregular shape boundary line, as taught by Coffin, in order to increase the adhesion between the layers (irregular shape increase the adhesion, paragraph 0022 of Coffin). The resulting device of modified Ndou teaches the addition of a second shaving layer comprising the first layer and the second layer (see annotated Figure 4 of Coffin), the thickness of the second shaving layer is defined as a distance in the height direction of the lubricating strip between the highest point and the lowest point of the at least one boundary line (see annotated Figure 4).
Coffin further teaches the first layer (22) includes fragrance microcapsules (34) and the second layer (26) includes fragrance microcapsules (36).
It would also have been obvious to one of ordinary skill in the art to modify the device of modified Ndou at add microcapsules in the first and second layer, as taught by Coffin, in order to indicate the optimal life of the cartridge (paragraph 0027 of Coffin).
Furthermore, with respect to the specific size of a thickness of the side shaving layer is less than a thickness of the second layer in the height direction of the lubricating strip, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. therefore, it would also have been obvious to one of ordinary skill in the art to modify the device of modified Ndou to control the transition rate of the second shaving layer (in this case the rate of transition is determine by the thickness of the second shaving layer, which is the overlap distance of the first and second layer) vs the thickness of the first shaving layer, as taught by Coffin, in order to control the amount of fragrance being release at a time (paragraph 0028 of Coffin). One of ordinary skill in the art understand that the thickness determine the fragrance being released, and the desired ratio of thickness is based on the desire fragrance release by the device for the end user. 
Doroodian teaches a top exposure surface of the lubricating strip is configured to display the first color combination when the lubricating strip has not been used, and the second color combination is displayed on the top exposure surface of the lubricating strip when the lubricating strip has been used at least once (see Figures 7a-8e of Doroodian).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Ndou to alter the layer positions of the lubricating strip, as taught by Doroodian, in order to denote the number of shave usage of the razor blade (see Figures 7a-8e of Doroodian).
Furthermore, it also would have been obvious to one of ordinary skill in the art to modify the device of modified Ndou to change the layer combination of lubricating strip to represent when the device has not been used or when the device has been used, including only displaying a first color for not used and a second color when the lubricating strip is used. The courts have held that where the aesthetic design changes is generally recognized as being within the level of ordinary skill in the art., In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). MPEP 2144.04 I.

Regarding claim 2, modified Ndou further teaches a cross-section of the second shaving layer cut in a direction perpendicular to the height direction of the lubricating strip comprises at least a portion of the first layer and at least a portion of the second layer (as modified in claim 1, cut at the dotted line of the 2nd shaving layer, which includes a portion of 22 and a portion of 26, see annotated Figure 4 of Coffin).
Regarding claim 3, modified Ndou further teaches the first lubricating material and the second lubricating material comprise a water-soluble polymer and a water-insoluble polymer (paragraph 0029); and the water-soluble polymer of the first lubricating material has a weight ratio that is equal to or greater than a weight ratio of the water-soluble polymer of the second lubrication material (water soluble material being about 65%-95% with water-insoluble material being about 0% to 30%, paragraph 0024 for claims 4-6, while water soluble material being about 65%-95% with the rest being insoluble material and enhancer, paragraph 0033 for claims 7-8).
Regarding claim 4, modified Ndou further teaches the water-insoluble polymer of the first lubricating material has a weight ratio of 10% to 40% (water-insoluble material is set at 0%-30%, then at least the insoluble material at 20% falls within the claimed range, see paragraph 0024 of Ndou) and the weight ratio of the water-soluble polymer of the first lubricating material is 60% to 90% (at least 80% water soluble of 65%-95% falls under the claimed range, paragraph 0024 of Ndou) when a total weight of the water-soluble polymer and the water-insoluble polymer is 100% (at least in the embodiment of paragraph 0024 only water-insoluble and water soluble material are present).
Regarding claim 5, modified Ndou further teaches the water-insoluble polymer of the second lubricating material has a weight ratio of 30% to 50% (the water-insoluble material is set at 20%-60%, then at least the insoluble material at 40% falls within the claimed range, see paragraph 0024 of Ndou) and the weight ratio of the water-soluble polymer of the second lubricating material is 50% to 70% (at least 60% water soluble of 50%-85% falls under the claimed range, paragraph 0024 of Ndou).
Regarding claim 6, modified Ndou further teaches the water-insoluble polymer of the first lubricating material and the water-insoluble polymer of the second lubricating material comprise at least polyethylene (PE) (paragraph 0025 of Ndou).
Regarding claim 7, modified Ndou further teaches the first lubricating material and the second lubricating material further comprise a lubrication performance enhancer (enhancing agent); and each of the lubrication performance enhancer of the first lubricating material and the lubrication performance enhancer of the second lubricating material has a weight ratio of 0.1% to 10% (paragraph 0033 of Ndou).
Regarding claim 9, modified Ndou further teaches the lubricating strip is mounted to a razor cartridge, a top exposure surface of the first layer comprises 95% to 100% of a surface area of the lubricating strip (100%, see Figure 4 of Ndou).
Regarding claim 10, modified Ndou further teaches the first layer in the first shaving layer is configured to be removed when the lubricating strip is used for a first time (since the first layer is at the top of shaving plane, it is considered as first to be removed during shaving).
Regarding claim 11, modified Ndou further teaches the lubricating strip is mounted to a razor cartridge (see Figure 1 of Ndou), a surface area of the second layer exposed in the second shaving layer is configured to be increased as the lubricating strip is used more (as modified in claim 1, since the curve includes convex portions for 29, as the second shaving layer wears down more of the area of the second layer is exposed, see annotated Figure 4 of Coffin).
Regarding claim 12, modified Ndou further teaches a boundary (as modified in claim 1, a boundary made by the single boundary line 29, see annotated Figure 4 of Coffin) between the first layer and the second layer comprises at least one protrusion profile (convex protrusion profile of 29, see annotated Figure 4 of Coffin) on the cross-section of the lubricating strip cut in the direction perpendicular to the longitudinal direction of the lubricating strip (see Figure 3 of Ndou).
Regarding claim 13, modified Ndou further teaches the boundary comprises a plurality of protrusion profiles respectively having different vertical peak heights (as modified in claim 1, see 29 (at least the protrusion on the left appears to be lower in heights) in annotated Figure 4 of Coffin).
Regarding claim 14, Ndou teaches a razor cartridge (see Figure 1), comprising:
a blade housing (14) comprising a guard (20), a cap (22 and a portion of the housing), and at least one cutting blade (17) disposed between the guard and the cap (see Figure 2); and
a lubricating strip (layer of 24 and 26) disposed on the cap (see Figure 1), wherein the lubricating strip comprises:
a first layer (24) comprising a first lubricating material (paragraph 0024) having a first color (blue, paragraph 0004); and 
a second layer (26) disposed under the first layer (see Figure 3) and comprising a second lubricating material (paragraph 0024) having a second color (white, paragraph 0004) different from the first color (a different color than the first color, paragraph 0004), wherein the first layer and the second layer are configured to:
form at least one boundary line (33/32, boundary line, see Figure 3 and paragraph 0027), which is parallel to a straight line along a width direction (horizontal axis of Figure 4) of the lubricating strip (see Figure 3), on a cross-section of the lubricating strip cut in a direction perpendicular to a longitudinal direction (a direction into the page in Figure 4) of the lubricating strip (see Figure 4); 
and define multiple shaving layers including a first shaving layer comprising the first layer (layer in 24), and a third shaving layer comprising the second layer (layer in 26), the multiple shaving layers being arranged along a straight line parallel to a height direction (the vertical axis in Figure 4) of the lubricating strip (see Figure 4).
Ndou fails to teach the boundary line is not parallel to a straight line along a width direction of the lubricating strip, a second shaving layer comprising the first layer and the second layer, wherein a thickness of the first shaving layer is less than a thickness of the second shaving layer in the height direction of the lubricating strip, the thickness of the second shaving layer is defined as a distance in the height direction of the lubricating strip between the highest point and the lowest point of the at least one boundary line, a top exposure surface of the lubricating strip is configured to display the first color alone when the lubricating strip has not been used, and the second color is displayed on the top exposure surface of the lubricating strip when the lubricating strip has been used at least once.
Coffin teaches a shaving razor cartridge (see Figure 1) with a lubrication strip (20) including a boundary line (29) is not parallel to a straight line along a width direction of the lubricating strip (see Figure 4), define multiple shaving layers including a first shaving layer comprising the first layer, a second shaving layer comprising the first layer and the second layer, and a third shaving layer comprising the second layer (see annotated Figure 4), the multiple shaving layers being arranged along a straight line parallel to a height direction of the lubricating strip (see annotated Figure 4), the thickness of the second shaving layer is defined as a distance in the height direction of the lubricating strip between the highest point and the lowest point of the at least one boundary line (see annotated Figure 4).
It would have been obvious to one of ordinary skill in the art to modify the device of Ndou to make the planar shape boundary line into irregular shape boundary line, as taught by Coffin, in order to increase the adhesion between the layers (irregular shape increase the adhesion, paragraph 0022 of Coffin). The resulting device of modified Ndou teaches the addition of a second shaving layer comprising the first layer and the second layer (see annotated Figure 4 of Coffin), the thickness of the second shaving layer is defined as a distance in the height direction of the lubricating strip between the highest point and the lowest point of the at least one boundary line (see annotated Figure 4).
Coffin further teaches the first layer (22) includes fragrance microcapsules (34) and the second layer (26) includes fragrance microcapsules (36).
It would also have been obvious to one of ordinary skill in the art to modify the device of modified Ndou at add microcapsules in the first and second layer, as taught by Coffin, in order to indicate the optimal life of the cartridge (paragraph 0027 of Coffin).
Furthermore, with respect to the specific size of a thickness of the side shaving layer is less than a thickness of the second layer in the height direction of the lubricating strip, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. therefore, it would also have been obvious to one of ordinary skill in the art to modify the device of modified Ndou to control the transition rate of the second shaving layer (in this case the rate of transition is determine by the thickness of the second shaving layer, which is the overlap distance of the first and second layer) vs the thickness of the first shaving layer, as taught by Coffin, in order to control the amount of fragrance being release at a time (paragraph 0028 of Coffin). One of ordinary skill in the art understand that the thickness determine the fragrance being released, and the desired ratio of thickness is based on the desire fragrance release by the device for the end user. 
Doroodian teaches a top exposure surface of the lubricating strip is configured to display the first color combination when the lubricating strip has not been used, and the second color combination is displayed on the top exposure surface of the lubricating strip when the lubricating strip has been used at least once (see Figures 7a-8e of Doroodian).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Ndou to alter the layer positions of the lubricating strip, as taught by Doroodian, in order to denote the number of shave usage of the razor blade (see Figures 7a-8e of Doroodian).
Furthermore, it also would have been obvious to one of ordinary skill in the art to modify the device of modified Ndou to change the layer combination of lubricating strip to represent when the device has not been used or when the device has been used, including only displaying a first color for not used and a second color when the lubricating strip is used. The courts have held that where the aesthetic design changes is generally recognized as being within the level of ordinary skill in the art., In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). MPEP 2144.04 I.


Regarding claim 15, modified Ndou further teaches the width direction of the lubricating strip is perpendicular to a longitudinal direction of the lubricating strip (see Figure 4 of Ndou).
Regarding claim 16, modified Ndou further teaches the longitudinal direction of the lubricating strip is parallel to a longitudinal direction of the at least one cutting blade (longitudinal direction is considered as the direction into the page in Figure 2 of Ndou).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ndou (US 20100122464 A1) in view of Coffin (US 20130111760 A1) and Doroodian (US 20020000041 A1) and in further view of Ozawa (US 20150184106 A1).
Regarding claim 8, modified Ndou teaches all elements of the current invention as set forth in claim 7 stated above. 
Modified Ndou fails to teach the lubrication performance enhancer of the first lubricating material and the lubrication performance enhancer of the second lubricating material comprise at least one of a superabsorbent polymer (SAP) or a polyalkylene oxide (PAO).
Ozawa teaches a shaving aid including a lubrication resin with polyalkylene oxide (PAO).
It would have been obvious to one of ordinary skill in the art to modify the device of Coffin to add polyalkylene oxide into the lubricating material, as taught by Ozawa, in order to have the lubricating material to be better suited for both wet and dry shaving conditions (paragraph 0156 of Ozawa).

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Lastly, Applicant fails to teach any criticality to having second shaving layer being thicker than the first shaving layer. It would also have been an obvious matter of design choice to change the thickness of each layer. since applicant have not disclose that having the specific thickness solves any problem or is for any particular purpose and it appears that the different thickness can performed equally well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/28/2022


/EVAN H MACFARLANE/Examiner, Art Unit 3724